Case 2:19-mj-30435-DUTY ECF No.1 filed 08/14/19 PagelD.1 Pagelof5

 

AUSA: April N. Russo Telephone: (313) 226-9100
AQ 91 (Rev, LE/i1) Criminal Complaint Special Agent: Douglas Lindh Telephone: (313) 234-5600
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

 

Vv.
Henry James FORD Case: 2:19-mj-30435
Judge: Unassigned,
Filed: 08-14-2019 At 03:25 PM
USA v. HENRY JAMES FORD(CMP)(MLW)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Aupust 14, 2019 in the county of Wayne in the
Eastern * District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 USC Section 111 Assaulting a federal officer

This criminal complaint is based on these facts:
see attached affidavit.

Continued on the attached sheet. KL (DE A)

Complainant's signature

Douglas Lindh, Criminal Investigator (USMS)
Printed name and title

 

Sworn to before me and signed in my presence. fim 0 teen,
Le ae
Date: hcp | 4 i Ld G Judge's signature

City and state:_Detroit, Michigan Hon. Anthony P. Patti, United States Magistrate Judge
Printed name and title

 
Case 2:19-mj-30435-DUTY ECF No.1 filed 08/14/19 PagelD.2 Page 2of5

AFFIDAVIT
Deputy United States Marshal Douglas A. Lindh, after being duly sworn,

deposes and says the following: |

1, Tam a Criminal Investigator of the United States Marshals Service and have
been so employed since June 2008. T am currently assigned to the Detroit Field
Division, Detroit, Michigan, Detroit Fugitive Apprehension Task Force (DFAT),
composed of federal, state and local law enforcement officers investigating federal,
state and local fugitives. I have received 21] weeks of specialized training in
Glynco, Georgia. During my employment with the United States Marshals Service
(USMS), I have been involved in numerous fugitive investigations dealing with
fugitives wanted for various crimes including Adam Walsh Act violations, violent
crimes, narcotics violations, and white collar crimes. Furthermore, it is part of my
duties to investigate and arrest persons who have violated 18 US.C. § 111,
assaulting an officer or employee of the United States while such officer or employee
is engaged in the performance of official duties,

2. I am familiar with the facts and circumstances of the investigation either
through my personal participation; from discussions with other agents of the USMS
and other law enforcement; from my discussions with witnesses involved in the

investigation; and from review of records and reports relating to the investigation,
L

 

 

 

 
Case 2:19-mj-30435-DUTY ECF No.1 filed 08/14/19 PagelD.3 Page 3of5

Since this affidavit is being submitted for the limited purpose of securing a criminal
complaint and arrest warrant for HENRY JAMES FORD (DOB: 02/XX/1970), I
have not included each and every fact known to me concerning this investigation. I
have set forth only the facts that I believe are necessary to establish probable cause
for an arrest warrant for FORD.

3, On August 3, 2018, a felony arrest warrant was issued for FORD by the
Michigan Department of Corrections, for violating his parole after removing his
tether (OCA P202383). Additionally, Livonia Police Department issued a warrant
for FORD’s arrest for receiving stolen property on July 13, 2018 (OCA 17041923),
and Macomb County issued a felony larceny warrant for FORD’s arrest on July 29,
2019 (OCA 18M68930). Finally, FORD has an outstanding Oakland County child
support warrant from August 2, 2018 (OCA 1282452).

4. ~ One of the duties and responsibilities of the USMS is to assist state and local
law enforcement in locating fugitives like FORD. As a part of its official duties,
on August 14, 2019, the USMS, DFAT attempted to locate FORD by conducting:
surveillance at a residence at 39XX Burns Street in Inkster, MI. During the
surveillance, FORD was observed getting into the driver’s seat of a green 2009
Dodge Caravan. DFAT had previously observed FORD driving this vehicle.

DFAT attempted to stop the vehicle so that they could arrest FORD. FORD

2

 
Case 2:19-mj-30435-DUTY ECF No.1 filed 08/14/19 PagelD.4 Page4of5

observed law enforcement approaching with their emergency lights activated.
FORD immediately put his vehicle in drive and went over the curb and crossed over
residential lawns to avoid apprehension by law enforcement. FORD re-entered
Burns Street and veered towards the law enforcement vehicles that had their lights
activated. He again left the roadway, driving across more residential lawns. He
then re-entered Burns Street and continued to drive on the roadway without regard
to traffic laws.

5. FORD ran a red light on Carlysle Street onto Middlebelt before cutting
through a parking lot at 39XX Middlebelt Road. He then started traveling
northbound on Northland Avenue. USMS DFAT member Task Force Officer (TFO)
Chad Johnson (a Special Deputy Marshal) was working with the team and was
traveling with his lights activated southbound on Nottbland Avenue in an effort to
apprehend FORD. FORD purposefully changed direction and abruptly turned
directly into Johnson’s vehicle, slamming into the front right side of Johnson’s car.
TFO Johnson’s vehicle was disabled and TFO Johnson was transported to the
hospital. FORD tried to continue driving, after ramming Johnson’s car, but his
vehicle became immobile shortly thereafter. FORD then exited the vehicle and was
apprehended by USMS DFAT.

6. Based on the aforementioned facts, [ have probable cause to believe that

Henry JAMES FORD, date of birth 2/XX/1970, did knowingly, forcibly, assault,

 
Case 2:19-mj-30435-DUTY ECF No.1 filed 08/14/19 PagelID.5 Page5of5

resist, oppose, impede, intimidate, and interfere with a Special Deputy Marshal of
the United States Marshal’s Service while he was engaged in his official duties, in
violation of Title, 18, United States Code, Section 111. Said violation occurred on
~ August, 14, 2019, in Wayne County, in the Eastern District of Michigan.

ZCI

Douglas Lindh
Criminai Investigator, Deputy United States Marshal
United States Marshals Service

Sworn and subscribed to before me on this 14th day of August, 2019.
- i.

Anthony P. Patti

United States Magistrate Judge

 

 
